TATE, Judge.
This suit arises out of a three-car collision. A Plymouth driven westward by Higney Marcantel collided with two eastbound vehicles: a Corvair driven by Mrs. Virginia Babineaux (and owned by Glenn Jones, her father), and a Chevrolet being driven by Robert Babineaux, husband of Virginia. Mr. and Mrs. Babineaux and Mr. Jones sue Mr. Marcantel and his liability insurer to recover for personal injuries and property damage thereby sustained.
The plaintiffs appeal from dismissal of their suit.
The present suit was consolidated for trial and appeal with a suit filed by Marcan-tel and his wife.
We affirm the trial court’s dismissal of the present suit, for the reasons assigned in the companion appeal decided this same date. See Marcantel v. Aetna Casualty and Surety Company, La.App., 219 So.2d 180. The plaintiffs-appellants are to pay the costs of this appeal.
Affirmed.
On Application for Rehearing.
En Banc. Rehearing denied.